 
Exhibit 10.5

 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT, entered into this 10th day of May, 2013, by and between Republic
First Bancorp, Inc., a Pennsylvania bank holding corporation (the “Company”),
Republic First Bank, a Pennsylvania bank (the “Bank”), and Harry D. Madonna (the
“Executive”).
 
WHEREAS, the Bank is a wholly-owned subsidiary of the Company; and
 
WHEREAS, the Company, the Bank and the Executive are parties to an Employment
Agreement dated January 1, 2010 (the “Prior Employment Agreement”); and
 
WHEREAS, the Company and the Bank desire to continue to employ the Executive as
Chairman of their respective boards of directors (the “Boards”), Chief Executive
Officer and President of the Company and Chief Executive Officer of the Bank,
upon the terms and conditions set forth in this Employment Agreement; and
 
WHEREAS, the Executive desires to continue to be employed in such capacities by
the Company and the Bank (Bank and Company are sometimes hereinafter referred to
jointly as the “Employers”), subject to the terms and conditions of this
Agreement;
 
NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows:
 
1. Term.  This Agreement shall be effective as of June 1, 2013 (“Effective
Date”) and shall continue until terminated as provided for in Paragraph 4 below.
 
2. Duties and Employment.  The Employers hereby employ the Executive as Chairman
of the Boards, and Chief Executive Officer and President of the Company and
Chief Executive Officer of the Bank, pursuant to the terms hereof.  The
Executive shall faithfully
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
perform such duties as are customarily required of a Chairman, President and
Chief Executive Officer and shall devote such time, energy and attention to
those duties and to such other duties as may be reasonably assigned to him by
the Boards pursuant to the terms of this Agreement; provided that nothing
contained herein shall prohibit the Executive from making personal investments
(provided that such investments do not interfere with his duties hereunder) or
participating or engaging in community, charitable, educational and other
business activities that do not materially interfere with his duties
hereunder.  In addition, it is understood by the Employers and the Executive
that during the period the Executive is employed pursuant to this Agreement, the
Employers shall provide the Executive with certain perquisites, including office
space in the Bank’s premises and secretarial support for the Executive which may
be used by the Executive for purposes that are extraneous to the Executive’s
duties hereunder (such activities being referred to herein as “Extraneous
Activities”), and such Extraneous Activities shall in no event be considered to
be in conflict with the Executive’s obligations to provide services to the Bank
and/or the Company under this Agreement; provided that these Extraneous
Activities do not create a conflict of interest with the interests of the
Company or the Bank; and provided, further, that these Extraneous Activities and
the use of the Bank’s resources in connection with such activities is, in all
events, subject to review by the Compensation Committees (as defined below), and
its determination of the reasonableness of any such arrangements.  The Executive
may also, at his expense, provide additional compensation to the Bank’s
personnel in connection with work done by them relating the Executive’s
Extraneous Activities, which additional compensation shall not be considered to
conflict with duty of loyalty owed by the Executive or any such Bank personnel
to the Company or the Bank.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
3. Compensation.
 
(a) Regular Compensation.  For all services rendered by the Executive under this
Agreement, the Employers shall pay the Executive in accordance with the normal
payment practices of the Employers an annual base salary of Five Hundred
Thousand Dollars ($500,000) (the “Base Salary”).  The Base Salary may be
increased, but not decreased, at the sole discretion of the Compensation
Committees of the Boards (the “Compensation Committees”), which determination
shall be made taking into account objective financial criteria as determined in
advance by the Compensation Committees.
 
(b) Stock and Other Compensation Plans.  The Executive shall be eligible to
participate in any stock purchase, stock grant, stock option, retirement,
savings, or other compensation plans presently or hereafter maintained by the
Company or the Bank for its senior executives.  Except as set forth in this
subsection, eligibility in no way guarantees the Executive’s receipt of any
stock grant, stock option or other compensation pursuant to such stock plans,
which shall be in the sole discretion of the respective Compensation Committees,
except that, based on criteria established for this purpose from year to year,
as of December 31 of each year so long as the Executive remains employed under
the terms of this Agreement, the Executive will annually be granted options with
respect to a number of shares of Company stock that is determined at the
discretion of the committee charged with responsibility for grants made under
the Company’s stock incentive plan (the “Stock Plan”), which determination shall
be made taking into account objective financial criteria as determined in
advance by that committee.  All options granted to the Executive shall be at a
purchase price per share equal to the fair market value of a share determined as
of the date of grant, which options shall be vested as described below, but
subject in all regards to the availability of shares under the terms of the
Stock Plan and to such terms and conditions as are applicable under the Stock
Plan.  In addition, and in light of the Executive’s having attained what the
Compensation Committees believe to be a reasonable retirement age, all
equity-based awards currently held by the Executive shall be fully vested one
year from the date of grant.  The Compensation Committees, or their designated
committees or officers, shall consider awarding any additional stock based
compensation, and the terms thereof, at least annually.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
(c) Annual Bonuses.  The Executive shall also be able to earn an annual bonus
based on a percent of his annual Base Salary, or on such other basis as may be
established from time to time, based on criteria established for that purpose
from year to year by the Compensation Committees, which criteria may, by way of
illustration only, include, for the Company, net income, stock price, new
programs, etc. or, as to the Bank, net income, core deposits, loan growth,
income from loan programs, and such other criteria as shall be set by the
Compensation Committees.
 
(d) Transaction Bonus.  In addition to any other compensation payable to the
Executive hereunder, the Executive shall be entitled to a Transaction Bonus in
the event a Transaction Change of Control, which for purposes of this Section
3(d) means “merger or sale or transfer of a majority of the stock of the Bank or
Company” is consummated while the Executive remains employed by the Companies,
or while he serves on the Boards of Directors, or within one (1) year after the
latter of those dates.  For these purposes, the Transaction Bonus shall equal to
an amount determined at the discretion of the Compensation Committees; provided,
however, that the amount so determined shall in no event be less than One
Million Dollars ($1,000,000).
 
(e) Payment of Bonuses.  All bonuses provided for under this Section 3 shall be
paid no later than the end of the “applicable 2 ½ month period” as that phrase
is used for purposes of Treasury Regulation Section 1.409A-1(b)(4), so that all
bonuses shall be exempt from any requirements that are imposed under Section
409A of the Code.   In addition, the Transaction Bonus shall be paid in all
events within thirty days following the consummation of the transaction giving
rise to the payment provided for under Section 3(d), above.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(f) Health, Disability and Retirement.  The Employers shall maintain such
medical and disability insurance coverage (in an amount equal to at least the
Executive’s annual base salary) and such retirement plan or plans for the
Executive and his dependents as it maintains for other senior the
Executives.  The Executive shall be entitled to four (4) weeks paid vacation per
annum.  
 
(g) Automobile.  During the term of this Agreement, the Employers shall provide
the Executive with an automobile comparable to the one currently provided to the
Executive.  The Employers shall also pay or reimburse the Executive for all
reasonable expenses associated with the operation, maintenance and insurance of
such automobile, including expenses for parking spaces convenient to the
Employers, and including a mobile telephone and other mobile communication
devices as the Executive shall determine are required.
 
(h) Life Insurance Policy.  The Employers agree to reimburse the Executive for
the costs of term life insurance policies providing a death benefit equal to
four million dollars ($4,000,000) and such other terms and conditions as may be
accepted by the Executive, the beneficiary of which shall be designated by the
Executive.
 
(i) Travel Expenses.  During the term of this Agreement, the Executive shall be
reimbursed for normal and reasonable travel expenses incurred on behalf of the
Company or the Bank.
 
(j) Entertainment Expenses.  The Executive will be reimbursed for all reasonable
expenses incurred by the Executive in fulfillment of his duties on behalf of the
Company or the Bank, including entertainment, business meals and the like.
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
(k) Other Benefits.  The Executive will be reimbursed for, or the Employers will
pay directly, the initiation fees, annual dues and expenses of membership in a
lunch club and a golf or country club for the Executive and his spouse.
 
(l) Approvals.  All expenses incurred by the Executive under subparagraphs (i),
(j) and (k) hereof shall be approved by the Chief Financial Officer of the
Company or his designee provided appropriate documentation of such expenses,
consistent with the Company’s reimbursement policies, has been provided in
connection with any request for reimbursement.
 
4. Term; Termination.
 
(a) Unless earlier terminated in accordance with the provisions of this Section
4, the Executive’s employment under this Agreement shall be for a three-year
period commencing on the date first set forth above; provided, however, in the
event neither party shall have given written notice that they desire to
terminate the Agreement within six (6) months of the termination date, the
Agreement shall automatically continue annually thereafter.  In the event the
Company provides notice of its desire not to renew the Agreement pursuant to
this Section 4(a), the termination of the Executive’s employment shall be
treated as a termination of employment by the Company without Good Reason.
 
(b) The Executive may terminate this Agreement upon six (6) months written
notice to the respective Employers.
 
(c) This Agreement shall automatically terminate upon the death of the Executive
without any additional payments of salary or other benefits to the Executive
except as may be required by law and as set forth in this Agreement.
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 
(d) This Agreement shall automatically terminate upon the Executive’s “total
disability,” which shall be defined as total disability under the Executive’s
disability insurance policy.
 
(e) The Company may terminate the Executive immediately for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean (i) breach of a fiduciary
duty to the Employers involving personal profit and which causes material harm
to the Employers, (ii) conviction of a felony or willful violation of any
banking law or regulation or a crime of moral turpitude, and (iii) gross
negligent performance of the duties under this Agreement resulting in a material
impairment of Company’s financial condition.
 
(f) The Executive may terminate this Agreement for “Good Cause.” For purposes of
this Agreement, “Good Cause” shall mean failure of either of the Employers to
comply in any material respect with any material provision of this Agreement, a
material change in the substantive duties of the Executive or a material change
in location of the Executive’s principal workplace, which condition is not been
cured within thirty (30) days after a written notice of such condition has been
given by the Executive to one or both of the Employers (such notice being
provided within ninety (90) days of the initial existence of such condition) ,or
a Change of Control as that term is defined hereinafter.  The termination of the
Executive’s employment shall not be deemed to be a termination for Good Cause
under this Section 4(f) unless the Executive actually terminates employment
within one (1) year of the initial existence of the condition constituting Good
Cause for resignation.
 
5. Termination.
 
(a) In the event of the termination of the Executive’s employment for any
reason, including a merger or sale of the Company or the Bank or sale or
transfer of a majority of
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
the stock of the Bank or the Company (any one of which shall be a “Change of
Control”) or failure of the Employers to continue the Executive’s employment at
the termination of this Agreement or any subsequent employment agreement, or if
the Executive is not elected as a member of the Boards or upon agreement that
Executive is to transition from service as Chief Executive Officer to service as
a non-employee member of the Boards (individually, a “Termination Event”), but
excluding the Executive’s death or resignation by the Executive without Good
Cause or termination of the Executive for Good Reason as set forth in Section
4(e), as consideration for the Executive’s services to the Employers prior to
the Executive’s termination, the Employers shall pay to the Executive a sum
equal to three times the amount of the Executive’s annual Base Salary in effect
immediately prior to his termination plus three (3) times the average bonus paid
to the Executive over the prior three years.  For a period of five (5) years
after termination of his employment the Employers shall also pay to the
Executive in cash additional amounts that correspond to the amounts the
Employers would have paid in premiums for the life insurance policies covering
the Executive, and shall provide, at no cost to the Executive, continuation of
his health and other benefits in effect immediately prior to his
termination.  In the event such continuation of benefits is not able to be
provided by the Employers’ group insurance plans or policies, the Employers
shall pay to the Executive in cash an amount which will permit the Executive to
purchase comparable insurance policies.  The total benefits set forth in this
Section 5(a) shall hereinafter be referred to as “Severance Benefits”.  All
Severance Benefits from a Termination Event under the Section 5(a) shall be paid
to the Executive within thirty (30) days of occurrence of the Termination Event,
except to the extent another payment date is expressly set forth herein.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
 
In addition, in the event a transaction is consummated that would result in a
payment to the Executive of a Transaction Bonus under Section 3(d), above,
without regard to the requirement in Section 3(d) that such transaction be
consummated while the Executive is employed by the Companies, and such
transaction is consummated while the Executive is serving as a non-employee
member of the Boards, or within one (1) year following the date as of which the
Executive ceases to provide services to either of the Companies in any capacity,
the Transaction Bonus, as defined in Section 3(d), above, shall be paid to the
Executive as soon as practicable following the consummation of such transaction,
consistent with the timing requirements set forth in Section 3(d).  The payment
of the Transaction Bonus pursuant to this Section 5(a) is understood as being
subject to a substantial risk of forfeiture until the consummation of a
transaction that creates a right of the Executive to receive such bonus payment
and is, therefore, understood to be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) by reason of the
short-term deferral rules of Treasury Regulation Section 1.409A-1(b)(4).
 
(b) Notwithstanding the preceding provisions of this Section 5, in the event
that (and to the extent that) the payment and benefit provisions are determined
to be contrary to (and in excess of) those permitted under any applicable
federal or state banking authority law, rule or regulation, then the benefits
provided under this Section 5 shall be reduced by such amount (but no more than
such amount) as may be required to comply with such law, rule or
regulation.  The Executive shall be entitled to elect which payments and
benefits shall be reduced and in what manner, subject to recommendation by the
Compensation Committees, and reasonable approval of the Boards and to the extent
permitted by such federal or state banking authority law, rule or regulation.
 
 
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(c) Following the Executive’s termination of employment, the Executive may,
subject to any applicable requirements or approvals pursuant to the corporate
charter or by-laws of the Employers, continue as a member of the board of
directors of the Company and/or the Bank and will, in connection with such
continued service, be provided with office space and secretarial or other
support similar to the office space and support provided to the Executive during
the term of the Executive’s employment.  In addition, the Executive shall be
permitted to continue to engage in Extraneous Activities and shall have
available to him the same perquisites as are available to him for use in
connection with his Extraneous Activities on terms comparable to those set out
in Section 2, above.
 
6. Confidentiality.  The Executive acknowledges that, in the course of his
employment by the Employers, he will have access to confidential information,
trade secrets, and unique business procedures which are the valuable property of
the Employers.  The Executive agrees not to disclose for any reason, directly or
indirectly, any confidential, trade secret or other proprietary information, as
determined by the Employers in their reasonable discretion, at any time, during
or after the period the Executive is employed by the Employers, for any purpose
other than to perform his assigned duties on behalf of the Employers.
 
7. Remedy.  The Employers and the Executive acknowledge and agree that any
breach of Paragraph 6 of this Agreement would cause irreparable injury to the
Employers as the case may be, and that the Employers’ remedy at law for any
breach of any of the Executive’s obligations under Paragraph 6 hereof would be
inadequate, and the Executive agrees and consents that temporary and permanent
injunctive relief may be granted in any proceeding which may be brought to
enforce any provision of Paragraph 6 hereof without the necessity of proof that
the Employers’ remedy at law is inadequate and the Employers shall have the
right, in their sole discretion to, in addition to any other remedy it may be
entitled to under law or in equity, set off any amounts due the Executive under
this Agreement or otherwise as partial damages for violations of such paragraph
by the Executive.
 
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
8. Indemnification.  The Employers shall indemnify the Executive to the full
extent permitted by law and by the by-laws or certificates of incorporation of
the Company and the Banks for the benefit of its respective officers or
directors as in effect on the date hereof.
 
9. Notices.  Any and all notices, designations, consents, offers, acceptances,
or any other communications provided for herein shall be given in writing by
registered or certified mail, return receipt requested to the addresses set
forth below or as may be changed by the parties:
 
If to Company or Bank:
Two Liberty Place
50 S. 16th Street, Suite 2400
Philadelphia, PA 19102
Attention: Chairman of the Board
 
If to the Executive:
Harry D. Madonna
1235 Country Club Road
Gladwyne, PA 19035-1043
 
10. Invalid Provisions.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
 
11. Modification.  No change or modification of this Agreement shall be
enforceable against any party unless the same is in writing and signed by the
party against whom enforcement is sought.
 
12. Entire Agreement.  This Agreement represents the entire agreement between
the parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings with respect thereto.  The Prior Employment
Agreement is hereby terminated effective midnight on the day prior to the
Effective Date.
 
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
13. Representation of the Employers.  The Employers represent and warrant that
the execution of this Agreement by the Employers has been duly authorized by
resolution of their respective Compensation Committees.
 
14. Headings.  Any heading preceding the text of the several paragraphs hereof
are inserted solely for the convenience of reference and shall not constitute a
part of this Agreement, nor shall they affect its meaning, construction or
effect.
 
15. Successors; Assigns.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto, and their respective heirs, executors,
administrators, successors and, to the extent permitted herein,
assigns.  Notwithstanding the foregoing, no party hereto may assign its rights
or obligations hereunder.
 
16. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.
 
17. Disputes.  In the event any dispute shall arise between the Executive and
the Company or the Bank as to the terms or interpretation of this Agreement,
whether instituted by formal legal proceedings or otherwise, including any
action taken by the Company or the Bank, the Company and the Bank shall
reimburse the Executive for all costs and expenses, including reasonable
attorneys’ fees, arising from such dispute, proceedings, or actions,
notwithstanding the ultimate outcome thereof.  Such reimbursement shall be paid
within ten (10) days of the Executive furnishing to the Company and the Bank
written evidence, which may be in the form, among other things, of a cancelled
check or receipt, of any costs or expenses incurred by the Executive.  Any such
request for reimbursement by the Executive shall be made no more frequently than
at thirty (30) day intervals.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
18. Payment of Tax Gross-Ups.  In connection with certain payments provided for
under this Agreement, the Employers shall also pay to the Executive a Tax
Gross-Up Payment (as defined below).
 
(a)  A Tax Gross-Up Payment shall be made so as to make the Executive whole with
respect to all taxes imposed on income recognized by the Executive pursuant to
the following sections of this Agreement:
 
(i) Imputed income attributable to disability coverage pursuant to Section 3(f);
 
(ii) Income attributable to use of an automobile pursuant to Section 3(g);
 
(iii) Imputed income attributable to employer provide life insurance under
Section 3(h); and
 
(iv) Income attributable to payment or reimbursement of other items pursuant to
Section 3(k).
 
(b) In addition, in the event excise taxes are imposed under Code Section 4999
as a result of payments or benefits being deemed to be contingent on a Change of
Control transaction, either by reason of express provisions of this Agreement or
otherwise, and to the extent the Change of Control transaction cannot be
structured so as to avoid such excise taxes, a Tax Gross-Up Payment shall be
made to the Executive, as follows:  The Employers shall pay to the Executive, in
addition to any other amounts payable under this Agreement, a Tax Gross-Up
Payment sufficient to leave the Executive with an amount at least equal to the
amount of the excise tax imposed on the Executive pursuant to Code Section
4999.  In determining the amount of this Tax Gross-Up Payment, the following
provisions shall be applicable:
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
 
(i) All calculations required to be made in order to determine the amount
payable as a Tax Gross-Up Payment under the preceding paragraph shall be made by
the Employers’ independent certified public accountants within thirty (30) days
of the Termination of the Executive’s employment, subject to the right of the
Executive’s representative to review the same; and
 
(ii) In the event the amounts paid by the Employers hereunder are subsequently
determined, for any reason, to be less than the amounts which should have been
paid (as properly calculated hereunder) (“Deficiency Amount”), the Employers
will, within thirty (30) days of such determination, pay to the Executive the
Deficiency Amount, together with interest at the greater of the above-referenced
rate or the interest he may be required to pay to the respective taxing
authorities.
 
(c) For purposes of this Agreement, a “Tax Gross-Up Payment” means, in general,
with respect to any amount of taxable income or imputed income item (the “Income
Item”), an additional payment to the Executive that is sufficient, net of all
applicable federal, state and local taxes imposed on the applicable payment or
income, so that the Executive shall retain an amount at least equal to all
applicable federal, state and local taxes imposed on the Income Item, and, with
respect to any Change in Control Payments, the amount determined under Section
18(b), above.
 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
19. Intent to Comply with Code Section 409A.  With respect to any amounts
payable under this Agreement to which Code Section 409A is determined to be
applicable, and notwithstanding anything in this Agreement to the contrary, such
payments shall be made only at a time and in a manner that complies with all
applicable provision of Code Section 409A.  This Agreement is intended to comply
with Code Section 409A and applicable Treasury Regulations or other guidance as
may be issued by the Treasury Department or the Internal Revenue Service
interpreting Code Section 409A so as to avoid the imposition of tax on the
Executive under Code Section 409A, and shall in all instances be interpreted in
a manner consistent with such intent.  The provisions of this Section 19 are
intended to be applicable only to payments under this Agreement treated as
nonqualified deferred compensation subject to the provisions of Code Section
409A.  This Section 19 as included in this Agreement shall, therefore, be
without effect as to any payments that are not nonqualified deferred
compensation payments for purposes of Code Section 409A.
 
(a) In connection with the intent of this Section 19, any payment that
constitutes a nonqualified deferred compensation payment for purposes of Code
Section 409A that would, but for this Section 19, be in violation of the rule
set forth in Code Section 409A(a)(2)(B)(i) (prohibiting payments to any
“specified employee” before the date which is six months after such employee’s
Separation from Service) shall be paid to the Executive as soon as practicable
following the six month anniversary of the Executive’s termination of
employment.  In addition, any amounts that are payable to the Executive as a
reimbursement shall be paid consistent with the requirements of Treasury
Regulation Section 1.409A-3, including the requirement that such reimbursement
be made on or before the last day of the calendar year following the calendar
year in which the expense was incurred.
 
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
(b) Payments that are required to be made to the Executive as a result of the
Executive’s termination shall only be payable following the Executive’s
Separation from Service.
 
(c) Notwithstanding anything in this Agreement to the contrary, no right of
set-off of the Employers shall apply to any amounts payable to the Executive
that constitute a payment of nonqualified deferred compensation to which Code
Section 409A applies.
 
(d) In addition, any payment that constitutes a nonqualified deferred
compensation payment for purposes of Code Section 409A that, but for this
Section 19, may be made either in a series of payments or in a single lump sum,
shall in all events be made only in the form of a lump sum payment which payment
shall be made to the Executive as soon as practicable on or after the first date
as of which such payment may be made without violating the rules of Code Section
409A.
 
(e) For purposes of this Agreement, the term “Separation from Service” shall
have the same meaning as is applicable to that phrase is it is used for purposes
of Code Section 409A and as that phrase is defined in Treasury Regulation
Section 1.409A-1(h).  In interpreting this definition, to the extent consistent
with the requirements of the applicable Treasury Regulations, the Executive
shall be considered to have separated from service as of the date that the
Employers and the Executive reasonably anticipate that the Executive’s duties,
if any, will involve the Executive providing services that constitute a level
that is less than 50 percent of the average level of bona fide services provided
by the Executive during the immediately preceding 12 months.
 
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
(f) All reimbursements and Tax Gross-Up Payments to the Executive shall be paid
to the Executive at a time and in a manner that is consistent with the
requirements of Treasury Regulation Sections 1.409A-3(i)(1)(iv) and (v), as
applicable.
 
(g) All payments required to be made by reason of a specific event shall in all
events be paid within ninety (90) days following such event and, if such ninety
(90) day period spans two calendar years, such payment shall be made during the
second of such two calendar years.
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands and seals the
date and year above first written.
 

 
REPUBLIC FIRST BANCORP, INC.
 
       
By:
/s/ Frank A. Cavallaro     
Its CFO
   
 
Frank A. Cavallaro
   
 [Print Name]
   
 
 
 
REPUBLIC FIRST BANK
 
       
By:
/s/ Frank A. Cavallaro     
Its CFO
          Frank A. Cavallaro     
[Print Name]
         
 
/s/ Harry D. Madonna
   
HARRY D. MADONNA


- 17 -

--------------------------------------------------------------------------------